Citation Nr: 1729681	
Decision Date: 07/27/17    Archive Date: 08/04/17

DOCKET NO.  15-22 107	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Education Center in St. Louis, Missouri


THE ISSUE

Entitlement to eligibility for Post-9/11 GI Bill education benefits on the basis of equitable relief.


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Michael T. Osborne, Counsel



INTRODUCTION

The Veteran had active service from July 1997 to May 2001 while a midshipman at the U.S. Naval Academy.  He also had additional active service from May 2001 to August 2005 and U.S. Navy Reserve service from August 2005 to July 2009.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2014 administrative decision issued by the Department of Veterans Affairs (VA) Education Center in St. Louis, Missouri, which determined that the Veteran was not entitled to eligibility for Post-9/11 GI Bill education benefits.  The Veteran disagreed with this decision in January 2015.  He perfected a timely appeal in June 2015.  A Central Office Board hearing was held in June 2017 before the undersigned Veterans Law Judge and a copy of the hearing transcript has been added to the record.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).

As is explained below in greater detail, the Board finds that the Veteran's claim meets the criteria for referral to the Director, Compensation Service, for consideration of entitlement to eligibility for Post-9/11 GI Bill education benefits on the basis of equitable relief.  This issue is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ) (in this case, the Director, Compensation Service).  VA will notify the Veteran if further action is required.


FINDINGS OF FACT

1.  The Veteran has reported consistently that he was a U.S. Naval Academy midshipman from July 1997 to May 2001 and, following his graduation from the U.S. Naval Academy, had additional active U.S. Navy service from May 2001 to August 2005.

2.  VA confirmed the Veteran's dates of attendance at the U.S. Naval Academy, his period of active service in the U.S. Navy, and his U.S. Navy Reserve service with the Department of Defense (DoD) in March 2013.

3.  In a letter dated on April 9, 2013, and mailed to the Veteran, VA's Education Center in St. Louis, Missouri, found that he was eligible for Post-9/11 GI Bill education benefits based on his period of active U.S. Navy service from May 2011 to August 2005; this decision was solely the result of VA error.

4.  The Veteran has reported consistently that he acted to his financial detriment based on VA's erroneous decision in April 2013 finding him eligible for Post-9/11 GI Bill education benefits.

5.  At the time that the Veteran acted to his financial detriment based on VA's erroneous decision in April 2013 finding him eligible for Post-9/11 GI Bill education benefits, he was not aware of VA's error.

6.  VA again confirmed the Veteran's dates of attendance at the U.S. Naval Academy, his period of active service in the U.S. Navy, and his U.S. Navy Reserve service with the DoD in December 2014; this information was exactly the same information as what VA previously obtained in March 2013.

5.  In the currently appealed administrative decision dated on December 16, 2014, VA's Education Center in St. Louis, Missouri, informed the Veteran that he was not eligible to receive education benefits under the Post-9/11 GI Bill because he lacked qualifying active service.


CONCLUSION OF LAW

The criteria for referral to the Director, Compensation Service, for consideration of entitlement to eligibility for Post-9/11 GI Bill education benefits on the basis of equitable relief have been met.  38 U.S.C.A. §§ 503, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 21.9505 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2016).  

The Veteran in this case has not referred to any deficiencies in either the duties to notify or assist; therefore, the Board may proceed to the merits of the claims.  See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015, cert denied, U.S. Oct. 3, 2016) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board....to search the record and address procedural arguments when the [appellant] fails to raise them before the Board"); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to an appellant's failure to raise a duty to assist argument before the Board).

Law and Regulations

Under 38 U.S.C.A. § 503(b) (West 2014), the Secretary has the authority to order equitable relief in cases where he determines that a Veteran "has suffered loss as a consequence of reliance upon a determination" by VA regarding "eligibility or entitlement to benefits, without knowledge that it was erroneously made."  Such relief can include "the payment of moneys to any person whom the Secretary determines is equitably entitled to such moneys."  See 38 U.S.C.A. § 503(b) (West 2014).

Under the Post-9/11 GI Bill, certain Veterans with qualifying periods of active service after September 11, 2001, are entitled to pursue a course of education at a VA-approved institution of higher learning.  See generally 38 U.S.C.A. §§ 3311 et seq. (West 2014).  As relevant to this appeal, the implementing regulations governing education benefits under the Post-9/11 GI Bill define active duty as full-time duty in a regular component of the Armed Forces or under a call or order to active duty.  See 38 C.F.R. § 21.9505 (2016).  The regulations also provide that, for purposes of determining eligibility for education benefits under the Post-9/11 GI Bill, active duty "does not include" any period of service as a cadet or midshipmen at a service academy, including the U.S. Naval Academy.  Id.  Active duty further does not include a period of service required by an officer pursuant to an agreement under 10 U.S.C.A. § 6959 (also known as "obligated" service).  Id.; see also 10 U.S.C.A. § 6959 (West 2014).  Under 10 U.S.C.A. § 6959, each midshipman at the U.S. Naval Academy is required to sign an agreement which provides that he or she will "complete the course of instruction at the Naval Academy" and, upon graduation, will accept an appointment in to the U.S. Navy and "will serve on active duty for at least five years immediately after such appointment."  See 10 U.S.C.A. § 6959(a) (West 2014).  In other words, the regulations governing eligibility for Post-9/11 GI Bill education benefits beginning at 38 C.F.R. § 21.9505 do not consider service at the U.S. Naval Academy or the period of active service (also known as "obligated" service) following Naval Academy graduation to be active duty for purposes of determining eligibility for Post-9/11 education benefits.

Factual Background and Analysis

The Board finds that the criteria for referral to the Director, Compensation Service for consideration of entitlement to education benefits under the Post-9/11 GI Bill on the basis of equitable relief have been met.  The Veteran asserts that, because an erroneous determination by VA's Education Center in St. Louis, Missouri, in April 2013 that he was eligible for education benefits under the Post-9/11 GI Bill was solely the result of VA error, and because he relied to his financial detriment on this erroneous award for more than 1 year and 8 months without being aware that the April 2013 VA decision was in error, he is entitled to these benefits on the basis of equitable relief under 38 U.S.C.A. § 503(b).  See 38 U.S.C.A. § 503(b) (West 2014).  The Board observes initially that the essential facts of this case are not in dispute.  The Veteran has reported consistently that he was a U.S. Naval Academy midshipman from July 1997 to May 2001 and had active U.S. Navy service following his graduation from the U.S. Naval Academy from May 2001 to August 2005.  He filed for education benefits under the Post-9/11 GI Bill in February 2013 and provided these dates of active service to VA on his application form (VA Form 21-1990).

VA confirmed the Veteran's dates of attendance at the U.S. Naval Academy, his period of active service in the U.S. Navy, and his U.S. Navy Reserve service with the Department of Defense (DoD) on March 1, 2013, using information obtained from VADIR (Veterans Affairs and Department of Defense Identity Repository).  Thus, the Board finds the Veteran's lay statements and hearing testimony concerning his active service dates to be credible and persuasive as they are consistent with the facts and circumstances of his service.

In a letter dated on April 9, 2013, and mailed to the Veteran, VA's Education Center in St. Louis, Missouri, found that he was eligible for Post-9/11 GI Bill education benefits based on his period of active U.S. Navy service from May 2011 to August 2005.  This decision was solely the result of VA error as neither the Veteran's service as a midshipman while attending the U.S. Naval Academy nor his period of obligated service following his Naval Academy graduation is considered active duty for purposes of eligibility for education benefits under the Post-9/11 GI Bill.  See 38 C.F.R. § 21.9505.

The Board notes here that VA's Education Center in St. Louis, Missouri, made a grave error when it concluded in April 2013 that the Veteran was eligible for Post-9/11 GI Bill education benefits based on his period of active service in the U.S. Navy from May 2011 to August 2005.  As noted above, "obligated" service following graduation from the U.S. Naval Academy specifically is excluded from consideration as active duty for purposes of determining eligibility for Post-9/11 GI Bill education benefits.  Id.  Information obtained from VADIR in March 2013 and included in the Veteran's claims file confirmed all of his active service dates and specifically noted that "obligated" service following graduation from a service academy was "not countable as active duty."  It is not clear to the Board how VA's Education Center in St. Louis, Missouri, reviewed this information in March 2013 and then determined in April 2013 that the Veteran was eligible for education benefits under the Post-9/11 GI Bill when, in fact, he was not eligible for these benefits at that time because he lacked qualifying active duty.

The Board next notes that the Veteran has reported consistently that he acted to his financial detriment based on VA's erroneous decision in April 2013 finding him eligible for Post-9/11 GI Bill education benefits.  In his lay statements and Board hearing testimony, the Veteran has stated consistently throughout the appeal period that, following the April 2013 decision finding him eligible for Post-9/11 GI Bill education benefits (which was solely the result of VA error), he took the Graduate Management Admission Test (GMAT), applied for and was accepted in to a Masters of Business Administration (MBA) program at the University of Chicago, relocated his family to Chicago, and signed an expensive lease on an apartment in Chicago in order to be closer to his MBA program.  He also has reported that he gave up several job opportunities in order to pursue his MBA program at the University of Chicago and anticipated using education benefits under the Post-9/11 GI Bill (which VA erroneously found him eligible to receive in April 2013) when he started this program in January 2015.  Thus, the Board finds it reasonable to infer that the Veteran acted to his financial detriment as a result of the erroneous April 2013 decision finding him eligible for Post-9/11 GI Bill education benefits (which was solely the result of VA error).  See Bastien v. Shinseki, 599 F.3d 1301, 1306 (Fed. Cir. 2010) ("The evaluation and weighing of evidence and the drawing of appropriate inferences from it are factual determinations committed to the discretion of the fact finder.").

It appears that VA's Education Center again confirmed the Veteran's active service dates by obtaining information from VADIR on December 15, 2014.  The information obtained by VA on December 15, 2014, from VADIR was exactly the same information previously obtained by VA from VADIR on March 1, 2013, and again showed that the Veteran lacked qualifying active service for purposes of eligibility for education benefits under the Post-9/11 GI Bill.  It is not clear from a review of the record why VA's Education Center confirmed the Veteran's active service dates for a second time by obtaining information from VADIR on December 15, 2014, especially since this information already was of record in the Veteran's claims file.

The next relevant correspondence occurred when VA's Education Center in St. Louis, Missouri, issued the currently appealed administrative decision on December 16, 2014, and informed the Veteran that he was not eligible to receive education benefits under the Post-9/11 GI Bill because he lacked qualifying active service.  The Veteran has reported consistently in his lay statements and Board hearing testimony that this December 2014 administrative decision, which was issued 1 year and 8 months after the April 2013 administrative decision finding him eligible for education benefits under the Post-9/11 GI Bill, was the first indication he had from VA that he was not, in fact, qualified for these benefits.  In fact, approximately 1 week prior to the December 16, 2014, administrative decision informing the Veteran - for the first time - that he was not eligible for education benefits under the Post-9/11 GI Bill, he received electronic confirmation from VA on December 9, 2014, that his enrollment information for his graduate program at the University of Chicago had been submitted by the certifying official for VA education benefits at that institution of higher learning and his education benefits claim "will be processed in the order it was received."  In other words, it appears that VA itself was relying upon the (erroneous) April 2013 determination that the Veteran was eligible for education benefits under the Post-9/11 GI Bill (which was solely the result of VA error) approximately 1 week before reversing itself and finding that, in fact, the Veteran was ineligible for these benefits.  Thus, the Board also finds it reasonable to infer that, at the time that the Veteran acted to his financial detriment based on VA's erroneous decision in April 2013 finding him eligible for Post-9/11 GI Bill education benefits, he was not aware of VA's error.  See Bastien, 599 F.3d at 1306.

The Board is extremely sympathetic to the Veteran's arguments in support of his claim for education benefits under the Post-9/11 GI Bill on the basis of equitable relief.  The Board finds it incredibly perverse that VA's Education Center took 1 year and 8 months (from April 2013 to December 2014) to revise its initial determination regarding the Veteran's eligibility for education benefits under the Post-9/11 GI Bill and revoke the prior favorable determination.  The Board also finds it inexcusable that VA's Education Center allowed the Veteran to rely to his financial detriment - taking graduate admissions tests, enrolling in an MBA program at the University of Chicago, and relocating his family to Chicago in order to be closer to his MBA program - for nearly 2 years on an erroneous decision made in April 2013 finding him eligible for education benefits under the Post-9/11 GI Bill when, in fact, he was never eligible for these benefits because he lacked qualifying active duty.  Again, it is not clear to the Board how VA's Education Center in St. Louis, Missouri, reviewed information obtained regarding the Veteran's active service dates from VADIR in March 2013 and then determined in April 2013 that he was eligible for education benefits under the Post-9/11 GI Bill when, in fact, he was not eligible for these benefits because he lacked qualifying active duty.

The Board notes that it is without authority to grant the Veteran's claim for education benefits under the Post-9/11 GI Bill on the basis of equitable relief in the first instance.  See generally McTighe v. Brown, 7 Vet. App. 29 (1994).  As noted elsewhere, however, the Secretary has the authority to order equitable relief in cases where a Veteran incurs a loss as a result of relying on an erroneous VA determination regarding eligibility or entitlement to benefits where the Veteran did not know that VA's initial determination was erroneous.  See 38 U.S.C.A. § 503(b).  Having reviewed the record evidence, the Board finds that the Veteran's currently appealed claim fits squarely within the Secretary's authority to order equitable relief.  Id.  The Veteran in his case clearly incurred a loss (significant financial obligations undertaken between April 2013 and December 2014) as a result of relying on the erroneous April 2013 VA determination that he was eligible for education benefits under the Post-9/11 GI Bill.  The Veteran was not aware of VA's erroneous determination between April 2013 and December 2014 and, in fact, reasonably believed 1 week prior to the current appealed administrative decision that his education benefits were being processed routinely.  See Bastien, 599 F.3d at 1306.  

The Board concludes that it would be inequitable to deny the Veteran's claim for education benefits under the Post-9/11 GI Bill, although he lacked qualifying active service throughout the appeal period, precisely because the Veteran relied to his financial detriment on VA's erroneous April 2013 determination that he was eligible for education benefits under the Post-9/11 GI Bill and had no knowledge of VA's error at the time he incurred significant financial expenses preparing to pursue an MBA on the basis of the erroneous VA determination.  The Board observes in this regard that consideration of equitable relief under 38 U.S.C.A. § 503(b) does not require that a Veteran has a legal right to VA benefits.  See 38 U.S.C.A. § 503(b).  And it is undisputed in this case that the Veteran lacks qualifying active duty under 38 C.F.R. § 21.9505 in order to be eligible for education benefits under the Post-9/11 GI Bill.  Id.; see also 38 C.F.R. § 21.9505.  Nevertheless, he should not be penalized for VA's erroneous determination in April 2013 that he was eligible for these benefits because he relied to his detriment on this determination and did not know it was erroneous when he relied on it.  In summary, and after resolving any reasonable doubt in the Veteran's favor, the Board finds that the criteria have been met for referral to the Director, Compensation Service, for consideration of the Veteran's claim of entitlement to education benefits under the Post-9/11 GI Bill on the basis of equitable relief.  See also 38 C.F.R. § 3.102.


ORDER

Referral to the Director, Compensation Service, is warranted for consideration of the Veteran's claim of entitlement to education benefits under the Post-9/11 GI Bill on the basis of equitable relief.


REMAND

As noted above, the Board has found that the currently appealed claim of entitlement to education benefits under the Post-9/11 GI Bill should be referred to the Director, Compensation Service, for a decision as to the Veteran's eligibility for these benefits on the basis of equitable relief under 38 U.S.C.A. § 503(b).  See 38 U.S.C.A. § 503(b).  The Board again notes that this claim fits squarely within the Secretary's authority to order equitable relief because the Veteran clearly incurred a loss by relying on an erroneous VA determination in April 2013 that he was eligible for education benefits under the Post-9/11 GI Bill and was not aware of VA's error in finding him eligible for these benefits at the time that he incurred a loss.  Id.  Thus, on remand, this claim should be submitted to the Director, Compensation Service, for consideration of the Veteran's entitlement to eligibility for education benefits under the Post-9/11 GI Bill on the basis of equitable relief.  Id.  A copy of the Director's decision on this claim should be included in the claims file.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

Refer the Veteran's claim of entitlement to education benefits under the Post-9/11 GI Bill to the Director, Compensation Service, for consideration of this claim on the basis of equitable relief.  See 38 U.S.C.A. § 503(b).  A copy of the Director's decision on this claim must be included in the claims file.  If the Director's decision is unfavorable to the Veteran, then this appeal should be returned to the Board for further appellate consideration.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
L. M. BARNARD
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


